Name: 81/233/EEC: Commission Decision of 23 March 1981 approving a programme on cereal marketing in the Land of Hesse pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-04-22

 Avis juridique important|31981D023381/233/EEC: Commission Decision of 23 March 1981 approving a programme on cereal marketing in the Land of Hesse pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 110 , 22/04/1981 P. 0019 - 0019****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 23 MARCH 1981 APPROVING A PROGRAMME ON CEREAL MARKETING IN THE LAND OF HESSE PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 81/233/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 24 JUNE 1980 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED THE PROGRAMME ON CEREAL MARKETING IN THE LAND OF HESSE ; WHEREAS THIS PROGRAMME RELATES TO THE CREATING AND MODERNIZATION OF FACILITIES FOR THE COLLECTION , STORAGE AND CONDITIONING AS WELL AS THE DRYING AND REFRIGERATION OF CEREALS WITH THE AIM OF ADAPTING THE MARKETING TO THE MARKET REQUIREMENTS AS REGARDS QUANTITY , QUALITY AND PRESENTATION OF THE OFFER ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE CEREAL SECTOR IN HESSE ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME ON CEREAL MARKETING IN THE LAND OF HESSE PURSUANT TO REGULATION ( EEC ) NO 355/77 COMMUNICATED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 24 JUNE 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 23 MARCH 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION